Citation Nr: 0727407	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-31 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residual of an old back injury with degenerative arthritis.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to an increased (compensable) disability 
rating for fracture of nasal bone with septoplasty.

4.  Entitlement to an increased (compensable) disability 
rating for maxillary sinusitis with submucous resection.

5.  Entitlement to service connection for residuals of an old 
back injury with degenerative arthritis.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1952.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO).

In an August 1984 rating decision, the RO granted service 
connection for: (1) fracture of nasal bone with septoplasty, 
assigning a noncompensable (i.e., 0 percent) rating, 
effective June 3, 1983; and (2) maxillary sinusitis with 
submucous resection, assigning a noncompensable (i.e., 0 
percent) rating, effective June 3, 1983.  The veteran filed 
increased rating claims for both of these disabilities in 
September 2003.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
that hearing is associated with the claims file.

At his Travel Board hearing in June 2006, the veteran 
submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2006).

The record raises a claim of entitlement to a compensable 
evaluation under the provisions of 38 C.F.R. § 3.324 (2006).  
See Travel Board Hearing Transcript at page 23.  However, 
this additional claim has not been adjudicated by the RO.  
Therefore, it is referred to the RO for appropriate 
development and consideration.

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
old back injury with degenerative arthritis should be 
reopened.  The Board further finds that additional 
development of the evidence is necessary prior to rendering a 
decision on the merits as to the underlying issue of that 
claim.  This issue, namely whether the veteran's back 
disability was incurred in service, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1984 rating decision, the RO 
denied the veteran's service connection claim for old back 
injury with degenerative arthritis.

2.  The additional evidence received since the August 1984 
rating decision raises a reasonable possibility of 
substantiating the aforementioned claim on the merits.

3.  Hearing loss has not been shown by competent medical 
evidence to be causally related to the veteran's active 
military service.

4.  The veteran's fracture of nasal bone with septoplasty is 
not shown to be manifested by 50 percent (or more) 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.

5. The veteran's sinusitis has been confirmed by x-ray 
studies, but has not resulted in one or two incapacitating 
episodes per year requiring prolonged antibiotic treatment or 
three to six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.

CONCLUSIONS OF LAW

1.  The August 1984 rating decision denying service 
connection for old back injury with degenerative arthritis is 
final.  New and material evidence has been submitted since 
that decision to reopen this claim.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2006).

2.  Hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).

3.  The criteria for a compensable disability rating for 
fracture of nasal bone with septoplasty have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 
4.97, Diagnostic Code 6502 (2006).

4.  The criteria for a compensable disability rating for 
maxillary sinusitis with submucous resection have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.31, 4.97, Diagnostic Code 6513 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. 
§ 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in November 2003, prior to the 
adjudication of his claims in the July 2004 rating decision 
at issue.  An additional VCAA letter was sent to the veteran 
in March 2006.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the first three "elements" of 
the notice requirement.  Additionally, the November 2003 
letter instructed the veteran to "send us any medical 
reports you have," and the March 2006 letter advised the 
veteran, "It is your responsibility to make sure we receive 
all requested records that are not in the possession of a 
Federal department or agency."  (Emphasis in original).  
These statements satisfy the fourth "element" of the notice 
requirement, in that they informed the veteran that he could 
submit any and all evidence which was pertinent to his 
claims, and not merely that evidence requested by the RO.

The Court has also held that the VCAA notice in a new and 
material evidence claim must include (with some degree of 
specificity) notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Even though the September 2003 and the March 
2006 VCAA letters failed to include the type of new and 
material evidence needed to reopen the claim of service 
connection for old back injury with degenerative arthritis, 
because the Board is reopening the claim, any deficiency as 
to VCAA compliance regarding this part of the claim is 
rendered moot.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, including as it relates to the downstream 
disability rating and effective date elements of his claims.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records, private medical records, and statements from 
the veteran and his sister.  The veteran has not indicated 
that he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for old 
back injury with degenerative arthritis.

Pertinent Laws and Regulations

Finality / new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2006).  A claim which has been denied in 
an unappealed RO decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in September 2003, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, then the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
the VA's statutory duty to assist the claimant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).
Factual background

In August 1984, the RO denied service connection for old back 
injury with degenerative arthritis.  The evidence of record 
at that time included service medical records (SMRs), private 
treatment records dated December 1959 to April 1960, an April 
1983 letter from Dr. D.E.W., a May 1983 statement from the 
veteran, a June 1983 VA medical examination report, a June 
1984 statement from the veteran's sister , and an August 1984 
letter from Dr. W.F.S., Jr.  The basis of the denial was 
that, although the SMRs showed that the veteran was involved 
in an automobile accident in December 1950, they contained no 
complaint or treatment for the back or neck, and the 
subsequent medical evidence failed to confirm that a back 
disability was incurred in service.

The veteran was informed of the August 1984 decision denying 
service connection for back disability by letter in September 
1984.  He did not file a timely appeal; hence, that decision 
is final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104; 20.1103 (2006).

Analysis

As explained, the prior August 1984 rating decision denied 
the veteran's claim because the evidence, in essence, did not 
show that he has a current back disability that is related to 
his military service.

Since the August 1984 rating decision, numerous pieces of 
medical evidence have been associated with the claims file, 
including a February 2004 letter from Dr. W.P.D.  In this 
letter, the doctor states that he has been treating the 
veteran for low back pain and degenerative changes seen at 
L4-5 secondary to lumbar spondylolisthesis.  The doctor says, 
"This [back problem] apparently has been an ongoing problem 
since the accident that occurred while he [the veteran] was 
in active military service."

This February 2004 letter from Dr. W.P.D. is new and material 
evidence because it suggests that the veteran's back 
disability was incurred in service.  Accordingly, this claim 
is reopened.  See 38 C.F.R. § 3.156 (2006).

Keep in mind, though, that although this additional evidence 
is sufficient for the limited purpose of reopening this 
claim, it ultimately may not be sufficient to permit the 
granting of this claim.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  This is yet to be determined, and this 
claim will not be readjudicated until completion of the 
additional development on remand.

Entitlement to service connection for hearing loss.

Pertinent Laws and Regulations

The laws and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

For certain chronic disorders, per se, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  However, this 
presumption is rebuttable by probative evidence to the 
contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006).

Analysis

As stated, service connection may be granted if three 
elements are present: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With respect to Hickson element (1), there is competent 
medical evidence that the claimed disability currently 
exists.  A audiological examination performed by a private 
doctor in December 2003 revealed hearing loss for VA 
purposes.  Hickson element (1) has therefore been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

A review of the separation examination reveals no evidence of 
hearing loss in either ear.  In July 2004, the veteran 
submitted a statement saying, "I did not immediately realize 
that I was beginning to suffer from hearing loss until 
several years after the exposure..."  He went on to state 
that, by 1978, he was experiencing increased difficulty with 
hearing loss and went on to get his hearing tested at two 
different institutions.  Both testing sessions identified 
hearing loss, and the latter resulted in the veteran 
obtaining hearing aids.  During his June 2006 Travel Board 
hearing, the veteran specified that, after noticing worsening 
hearing loss, he finally got his ears tested in 1983 or 1984.  
See Hearing Transcript at page 20.  Based on these 
statements, and having no other medical reports to dispute 
such testimony, the record reflects that bilateral hearing 
loss was initially identified by audiological evaluations no 
earlier than 1978 (approximately 26 years after the veteran 
left active military service), and perhaps as late as 1984 
(approximately 32 years after the veteran left active 
military service).  Because the medical evidence does not 
demonstrate that bilateral hearing loss was present until 
decades after service, the statutory presumption pertaining 
to sensorineural hearing loss is not for application in this 
case.  See 38 C.F.R. §§ 3.307, 3.309 (2006).

With respect to in-service injury, the veteran, who was a 
file and mail clerk in the Army, has stated that he was 
exposed to loud and constant noise while working in an office 
in a hangar that was adjacent to the flight line for the base 
airplanes.  The Board does not doubt that he, or for that 
matter any member of the United States military, would be 
exposed to noise in that capacity.  But this, alone, is not 
the same as actually being injured due to acoustic trauma and 
having resulting chronic disability.  That is to say, the 
veteran's mere presence in an office adjacent to a flight 
line is not necessarily tantamount with injury to his ears 
caused by acoustic trauma.  He and his representative have 
not pointed to any such statutory or regulatory presumption, 
and the Board is aware of none.

Thus, while not necessarily disagreeing that the veteran was 
exposed to loud noise during service, this does not in turn 
require the Board to accept the notion that acoustic trauma 
and resulting ear damage should be conceded - again, 
especially in the complete absence of any objective clinical 
indications of hearing loss for many years after service.  
There is no objective evidence that the veteran was exposed 
to hazardous levels of noise in the performance of his duties 
as a clerk.

In any event, even presuming the veteran had noise exposure 
during his one year of active service in the manner alleged, 
there still must be medical evidence etiologically linking 
his current bilateral hearing loss to his military service - 
and, specifically, to the acoustic trauma in question.  And 
as with all questions, this must be answered based on 
evaluation of the entire record.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).

In essence, the veteran's case rests on his own statements 
that he sustained bilateral ear injury in service.  The Board 
has considered those statements.  However, it is well-
established that the veteran, as a layperson without medical 
training, is not qualified to render medical opinions 
regarding matters such as diagnosis and etiology of disorders 
and disabilities, and his opinion in this respect is entitled 
to no probative weight.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In addition, to the extent that the veteran is 
contending that he sustained an ear injury in service, his 
recent statements are outweighed by the utterly negative 
service medical records.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran long after the 
fact].

With respect to Hickson element (3), medical nexus, there is 
no competent medical opinion of record linking the veteran's 
hearing loss to his military service.  It is clear that, in 
the absence of any disease or injury in service, a medical 
nexus opinion would be an impossibility.  Cf. Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  Also, as discussed 
above, the veteran himself is not competent to provide an 
opinion on medical matters such as the etiology of diseases.  
See Espiritu; see also 38 C.F.R. § 3.159(a)(1).  His 
statement is not, therefore, probative of a nexus between his 
hearing loss and his military service.  See also Voerth v. 
West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].

For these reasons, the preponderance of the evidence is 
against the veteran's claim for service connection for 
hearing loss.  The benefit sought on appeal is accordingly 
denied, as there is no reasonable doubt concerning this claim 
to resolve in his favor.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to an increased (compensable) disability rating 
for fracture of nasal bone with septoplasty.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

Specific rating criteria

The veteran's fracture of nasal bone with septoplasty is 
evaluated as 0 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2006).

Diagnostic Code 6502 provides the following level of 
disability for septum, nasal, deviation of:

10 percent - Traumatic only, with 50-percent obstruction 
of the nasal passage on both sides or complete 
obstruction on one side.

Analysis

The probative medical evidence consists of a VA examination 
report dated June 2004, when the veteran underwent an 
examination of the nose, sinus, larynx, and pharynx.  In the 
report, the examiner notes the following: "Tympanic 
membranes are intact bilaterally.  Nasal mucosa is pink, left 
side edematous, hypertrophic inferior and middle turbinates 
about 80% obstruction.  Right is patent."  With 80 percent 
obstruction on the left side but no obstruction on the right 
side, the veteran's disability fails to meet the criteria for 
a 10 percent evaluation.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6502 (2006).

Personal statements from the veteran himself also reinforce 
that a 10 percent disability rating is not warranted at this 
time.  At his Travel Board hearing in June 2006, the veteran 
stated, "Right now I've had some more [nasal] surgery and 
that surgery [septoplasty] opened up the throat a little bit 
more.  I don't have the blockage anymore but I have a 
constant drainage of material..."  See Hearing Transcript at 
page 9.

Taking all of this evidence into consideration, and following 
a full review of the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's disability picture more nearly approximates a 10 
percent evaluation.

In summary, for the reasons and bases expressed above, the 
Board concludes that a compensable disability rating for 
fracture of nasal bone with septoplasty is not warranted.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
benefit sought on appeal is denied.

Entitlement to an increased (compensable) disability rating 
for maxillary sinusitis with submucous resection.

Pertinent Laws and Regulations

The laws and regulations generally pertaining to disability 
ratings have been set out above and will not be repeated.

Specific rating criteria

The veteran's maxillary sinusitis with submucous resection is 
evaluated as 0 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2006).

Diagnostic Code 6513 provides the following levels of 
disability for sinusitis, maxillary, chronic:

50 percent - Following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized 
by headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.

30 percent - Three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge 
or crusting.

10 percent - One or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge 
or crusting.

0 percent - Detected by X-ray only.

Analysis

The probative medical evidence consists of a VA examination 
report dated June 2004, when the veteran underwent an 
examination of the nose, sinus, larynx, and pharynx.  In the 
report, the examiner notes the following: "Normal 
secretions.  No purulent drainage or crusting is seen.  
Throat is clear.  No postnasal drainage."  
X-rays of the paranasal sinuses "show no opacity or air 
fluid level.  No bony destruction is observed.  There is no 
fracture or soft tissue swelling.  Overall unremarkable 
condition."  (Emphasis added).  In the Assessment portion of 
the report, the examiner noted, "History of sinusitis, none 
since 1952."  With no evidence of any yearly episodes of 
sinusitis, either incapacitating or non-incapacitating, the 
veteran's disability fails to meet the criteria for a 10 
percent evaluation.  See 38 C.F.R. § 4.97, Diagnostic Code 
6513 (2006).

Personal statements from the veteran himself also reinforce 
that a 10 percent disability rating is not warranted at this 
time.  At his Travel Board hearing in June 2006, the veteran 
acknowledged that his sinusitis episodes were not 
incapacitating.  See Hearing Transcript at page 10.  He went 
on to state that, during sinusitis episodes, "My headaches 
don't occur anymore because it [the nasal passage] is open 
enough so that the drainage occurs...The only time I get pain 
in my throat is where it gets so thick and continuous and 
it's picking up germs..."  See Hearing Transcript at page 11.

Taking all of this evidence into consideration, and following 
a full review of the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's disability picture more nearly approximates a 10 
percent evaluation.

In summary, for the reasons and bases expressed above, the 
Board concludes that a compensable disability rating for 
maxillary sinusitis with submucous resection is not 
warranted.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  The benefit sought on appeal is denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for old back injury with 
degenerative arthritis is reopened; to that extent only, the 
appeal is granted.

Entitlement to service connection for hearing loss is denied.

Entitlement to an increased (compensable) disability rating 
for fracture of nasal bone with septoplasty is denied.

Entitlement to an increased (compensable) disability rating 
for maxillary sinusitis with submucous resection is denied.




REMAND

Entitlement to service connection for old back injury with 
degenerative arthritis.

Having reopened the claim of service connection for old back 
injury with degenerative arthritis, VA has a duty to assist 
the veteran in the development of evidence pertinent to this 
claim under 38 U.S.C.A. § 5107(b) (West 2002).

Although the February 2004 letter from Dr. W.P.D. was 
sufficient to reopen this claim, it is not sufficient alone 
to enable the Board to grant this claim.  The VCAA and its 
implementing regulations require VA to provide a veteran with 
an examination or to obtain a medical nexus opinion based 
upon a review of the evidence of record if VA determines that 
such measures are necessary to decide the claim on appeal.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  

Competent medical evidence shows that the veteran does have a 
current back disability.  Radiology reports from November 
2003 show that the veteran suffers from severe degenerative 
disc disease in the cervical portion of his spine and 
advanced degenerative disc disease in the lumbar portion of 
his spine.  However, based on the existing evidence of 
record, it is ultimately unclear whether the veteran's back 
disability was incurred during his military service.  So, a 
medical nexus opinion must be obtained to assist in making 
this important determination.

During his June 2006 Travel Board hearing, the veteran 
discussed the chronology of private treatment that he 
received for his back disability after service.  He named 
several of these private physicians by name, and others he 
described without specifically naming them.  See Hearing 
Transcript at pages 12-19.  The claims file does not contain 
the medical records from all of these private physicians who 
were mentioned.



Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and private, who have treated him for 
his back disability at any time.  He 
should also be asked to provide 
authorization to obtain records for Dr. 
W.P.D., the private physician who has 
already offered a tentative nexus 
opinion.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If records are unavailable, a negative 
reply is requested.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any back disability.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to:

(a).  Does the veteran have a back 
disorder?  If so, state the diagnosis 
or diagnoses.

(b).  If the examiner finds that the 
veteran has a back disorder or 
disorders, is it as least as likely as 
not (50 percent or more) that such 
disorder(s) is related to his period 
of active service from September 1948 
to September 1952, including the 
automobile accident that occurred in 
December 1950?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must adjudicate the veteran's claim of 
entitlement to service connection for a 
back disability on the merits.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


